o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c may cc corp b05 conex-117402-14 number release date uil ---------------------- ------------ ------------------------------------ ------------------------------------ ------------------------ reference ----------------------------------------------------------------- request to discontinue filing consolidated_returns dear ----------------- this letter responds to your letter to the commissioner of internal revenue the commissioner dated date requesting permission to discontinue filing consolidated_returns while the irs welcomes inquiries regarding matters within its jurisdiction the irs cannot consider a request to discontinue filing consolidated_returns unless the common parent of the affiliated_group submits a request for a letter_ruling under the specific guidelines in revproc_2014_1 2014_1_irb_1 without addressing the specific facts contained in your letter it can be pointed out that as a matter of established law once an affiliated_group_of_corporations files a consolidated_return that group must continue filing consolidated_returns with the irs see sec_1_1502-75 in general there are two circumstances that allow a group to discontinue filing consolidated_returns first when a group of related corporations ceases to be an affiliated_group as defined in sec_1504 of the internal_revenue_code the code the group must discontinue filing consolidated_returns in such a case there is no need to request permission from the commissioner to discontinue filing consolidated_returns second the income_tax regulations the regulations permit the commissioner to grant permission for a group to discontinue filing consolidated_returns upon a showing by the taxpayer of good cause see sec_1_1502-75 good cause can be demonstrated by showing that one or more changes in the code or the regulations conex-117402-14 occurred after the group elected to file consolidated_returns and such changes have had a substantial adverse effect on the tax_liability of the group see sec_1_1502-75 in determining whether good cause exists the commissioner will also take into account changes in law or circumstances including changes which do not affect federal_income_tax liability current changes in law that reduce the consolidated_net_operating_loss or consolidated investment_credit relative to the aggregate net operating losses or investment credits of the members of the group if they were to file separate returns and changes in the code or regulations which are effective prior to the taxable_year but which first have a substantial adverse effect on the filing of a consolidated_return relative to the filing of separate returns by members of the group in such year see sec_1_1502-75 if an existing group wishes to discontinue filing consolidated_returns pursuant to the good cause provision of sec_1_1502-75 the common parent on behalf of the group must request a private_letter_ruling following the procedure set forth in revproc_2014_1 2014_1_irb_1 among other things such a request must include a complete statement of all relevant facts accompanied by a declaration under penalties of perjury that such facts are true see revproc_2014_1 in addition each request requires the payment of a user_fee see revproc_2041_1 dollar_figure and appendix a a request for a letter_ruling ordinarily must be submitted prior to the filing of the tax_return for the taxable_year with respect to which the letter_ruling relates see revproc_2014_1 sec_5 as a general matter the irs will consider requests for private letter rulings seeking to discontinue filing consolidated_returns for good cause pursuant to sec_1 c but we note that the standard specified in that provision is rather exacting although this letter does not consider your specific set of facts we hope you find it helpful the foregoing discussion is provided for informational purposes only it does not constitute a ruling and may not be relied upon if you have any questions about this matter please contact the undersigned at ----- -------------------- not a toll-free call sincerely william d alexander associate chief_counsel corporate by _____________________ frances l kelly senior counsel branch office of associate chief_counsel corporate
